ACCEPTED
                                                                                                          03-14-00667-CV
                                                                                                                 4216984
                                                                                                THIRD COURT OF APPEALS

haynesboone                                                                                                AUSTIN, TEXAS
                                                                                                     2/19/2015 3:29:30 PM
                                                                                                        JEFFREY D. KYLE
                                                                                                                   CLERK




   February 18, 2015                                               Direct Phone Number:  (713)
                                                                                     FILED   IN547-2229
                                                                              3rdNumber:
                                                                     Direct Fax   COURT(713)
                                                                                           OF APPEALS
                                                                                               236-5570
                                                                                  AUSTIN, TEXAS
                                                                        john.eldridge@haynesboone.com
                                                                            2/19/2015 3:29:30 PM
   Via Federal Express                                                        JEFFREY D. KYLE
                                                                                    Clerk

   Mr. Jeffrey D. Kyle
   Clerk of the Court
   Third Court of Appeals
   209 West 14th Street, Room 101
   Austin, Texas 78701

   Re:     Court of Appeals Number: 03-14-00667-CV;
           Trial Court Case Number: D-l-GN-10-000772

           Re:      Texas Commission on Environmental Quality v. Exxon Mobil Corporation, et al.

   Dear Mr. Kyle:

   I am in receipt of your letter dated February 13, 2015 regarding oral argument in the above-
   referenced matter.

   Please be advised that the undersigned counsel intends to argue the case before the Court as
   scheduled on March 11, 2015 at I :30 PM.




  k~~
   JE/sb




                                                                                                  Haynes and Boone, LLP
                                                                                                Attorneys and Counselors
                                                                                        l 221 McKinney Street, Suite 2100
                                                                                              Houston, Texas 77010-2007
   15007805 2                                                                                      Phone: 713.547.2000
                                                                                                     Fax 713.547.2600
                                                                                                  www.haynesboone.com